PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LEHUEN-MONTEIRO et al.
Application No. 16/129,936
Filed: 13 Sep 2018
For: METHODS AND KITS OF ASSESSING STATUS, RISK OR PROGNOSIS OF TYPE 1 DIABETES
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed November 15, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely reply to the Notice of Non-Compliant Amendment (Notice) mailed January 7, 2021, which set a period for reply of two (2) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on March 9, 2021.  A Notice of Abandonment was mailed on September 3, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Response to Non-Compliant Amendment, (2) the petition fee of $2100.00, and (3) a proper or an adequate statement of unintentional delay. 

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Ruth E. Tyler-Cross appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

This application is being referred to Technology Center Art Unit 1644 for appropriate action in the normal course of business on the reply received November 15, 2021.

Telephone inquiries concerning this decision should be directed to Selena Hamilton at(571) 272-8825.



/LIANA S WALSH/Lead Paralegal Specialist, OPET